Title: To John Adams from John Quincy Adams, 11 December 1804
From: Adams, John Quincy
To: Adams, John



My dear Sir,
Washington 11. Decr: 1804

I received together last Evening your two favours of 30th: ulto: and 2d: instt: for which I most sincerely return you my thanks.—In the dreary path which I am now compell’d to tread, it is cheering to the Spirits, and gives the most pleasing consolation to have occasionally the benefit of your correspondence.—What the issue of the election in Massachusetts, will be on the harmony of the ruling party, I do not venture to conjecture; but that it has already sunk the influence of New-England, low as it was before, I have sufficient evidence to be satisfactory to my own mind—The choice of Parson Bentley, as Chaplain to the House of Representatives, at the Commencement of this Session, will shew you, what is held out to be the New-England Members as proofs of their weight in the Councils of the Union, and what they are willing to accept as such—I think this favour must content them for the present Session—The claimants of the Georgia Lands, must go home again re-infecta—for there appears to me from all the symptoms yet discovered, much less chance for them this Session, than there was last Winter—But I presume Mr: Morton gets well compensated by his fellow-claimants for his yearly visits to the seat of Government; and if he is not successful in the pursuit of their interests, he may perhaps eventually obtain some consolation and indemnity for the injury to his own. He has not yet been appointed to Office that I have heard of; but this morning the Senate have consented to and advised the appointment of Benjamin Austin junr: to the Office of Commissioner of Loans for the State of Massachusetts—This subject of appointments in Senate, has undergone a great revolution since you presided here—In all possible cases, provisional appointments are made during the recess; so that when the Senate meet, the candidates proposed to their consideration are already in possession of the Offices to which they are to be appointed—The forms of deliberation are however tenaciously adhered to, and with some degree of affectation—Nomination lists are postponed from time to time, without any other reason for postponement, and when acted upon the candidates regularly receive from the Senators of their State, a panegyric usually very highly charged—To this course of proceeding I have never known any exception, but in two or three instances from federal members, on the ground of objections against the moral characters of the candidates—And the only effect of such objections has been to take the vote by yeas and nays; when in every such instance all the members excepting the federalists have voted for the persons excepted against.—I have uniformly borne testimony in favour of the candidates of Massachusetts, when I knew them, and could honestly do it, independent of all consideration of politics—And especially in the instances of Henry Warren, and of Mr. Bowdoin—In all other cases I have been silent when I could—for experience had shewn me that to object infamy of character against a man, would be a sure means of securing about 3 votes in 4 upon record in his favour—This silence has from the same motive become so habitual with all the minority, that the ruling party seem to be a little uneasy under it—This morning on going into the nomination list, the first appearance was that it would go through without any comment, excepting the little prettiness of postponing some half-dozen, names for further information—to be eulogized the next time they are taken up—But after getting on some way, Mr: Franklin, a very scrupulous Gentleman rose, and said these were very important appointments; and he did not like to act upon them without some testimony from members who could bear it; and particularly from the members of the States, to which the candidates belonged—Bye and bye comes the name of Benjamin Austin junr—Profound silence for some minutes—At last I rose and said that “I knew Mr: Austin, but could say nothing of him”—Upon which Mr: Ellery of Rhode-Island rose, and said Mr: Austin was a man of very great abilities, and a most respectable character—He sat down and Benjn: Austin junr: was appointed nemine contradicente, just as he would have been if Mr: Franklin had been less anxious for testimony from the Senators of the States, where the candidates belonged.
In making and reiterating the request that you would commit to writing memoirs of your own life, I did not expect that it would consist of recollections altogether pleasing, I am well aware that the pictures, both of men and events which your unalterable regard to Truth would often render necessary, must be marked with very dark shades—But such must be the fate of every man, who distinguishes himself in any eminent manner among his fellow men; and I was and remain decided in the opinion that a work of this kind from you, would be extremely useful, both to your family and your Country—I am perswaded from the vigour and accuracy of your Judgment, neither Vanity nor disappointment would suffer you to misrepresent or mistake any material part of the narrative, and that you would always have a due controul over all the natural instigations of self complacency and Importance, which must continually occur to a man, writing of himself—As to the exhibition in their nakedness of other eminent men; it is one of the principal reasons for which I wished you to write—I am sure you will treat them all with perfect candour—That you will do them honourable and impartial Justice—But I am also sure that you will make them known to us in their real colours; strip’d of all the disguises in which their own arts or the hopes or fears of others have arrayed them—I intreat you to reconsider this subject, and hope you will comply with my request—The plan of the work may be suited to your own convenience; and compressed into a small or dilated to a voluminous extent, as you please.
The Bill for the preservation of Peace in the Ports and Harbours, has met with much investigation in H— R— and has not yet come to us—twice recommitted to the reporting Committee, and yet labouring—There is also another bill for establishing an Admiralty Court in the Mediterranean, which it appears to me calls for much consideration—This and the other Bills in embryo which I have regularly forwarded for my brother, will shew that the other House have got seriously engaged in business, which is yet very languishing with us.
Another appointment this morning, William Lyman of Massachusetts, Consul at London—He was appointed about a fortnight ago Surveyor and Inspector at New-Orleans—But it seems the climate of England suits him better than that of Louisiana—Genl: Smith this morning declared that unless some member of the Senate would testify to Mr: Lyman’s competency for this Office, he should vote against him; for it was an important office; and ought to be well fill’d—Upon which Mr: Lyman’s panegyric was pronounced by Messieurs Giles, Mitchill and Bradley—perfectly to Genl: Smith’s satisfaction—Smith had served several years in the other House with Lyman; and it seems in all that time did not discover his merits; Mr: Giles had been more penetrating; for he alledged that very circumstance as the only basis of his knowledge—And now though Smith was so far from being satisfied with his own observations at that time, that he was determined to vote against this able man, unless somebody would give him a certificate of character; he readily takes upon trust Mr. Giles’s certificate founded on the same premises from which Smith himself had drawn so different a conclusion—So you see no body can be appointed without a puff, just fit for a newspaper obituary.
The french Minister General Tureau has called upon me—His family has not yet arrived—The President complains that he glitters too much with Gold lace, and hopes in time to get him down to a plain frock coat—The Legion of Honour, has a bauble at the button hole, so closely resembling the old Croix de St: Louis, that it requires an Opera-Glass to discover the difference between them—The President told me that the best thing which could now happen to the French Nation would be to recall the old family!!! and take up the old Constitution of 1791—For that although that Constitution made the Government too weak!! and was defective in having a Legislature in one branch! yet even that would be better than the present unlimited domination—I hope he does not talk so, to any body who will carry his words to the Emperor Napoleon.
Ever affectionately your’s
J. Q. Adams